Citation Nr: 0108288	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-21 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
regional enteritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
Reiter's syndrome.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to July 
1971.  His claim regarding regional enteritis comes before 
the Board of Veterans' Appeals (Board) from a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The remaining claims 
come from an October 1999 rating decision by the same RO.

The claims for increased ratings for regional enteritis and 
Reiter's syndrome, and for a TDIU will be addressed in the 
remand appended to this decision.


FINDING OF FACT

The veteran has Level I hearing acuity in his right ear, and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, Table VI, Table VII, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue of an increased rating for hearing 
loss have been obtained.  The evidence includes a disability 
evaluation examination.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (2000), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the increased 
(compensable) rating claim was made.  Nevertheless, it is not 
necessary to remand this claim since he is not prejudiced by 
the Board's consideration of the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI; 38 C.F.R. § 4.85(b) and (e), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO granted service connection for the veteran's bilateral 
hearing loss in October 1971 and assigned a noncompensable 
evaluation.  The noncompensable evaluation has remained in 
effect ever since.

In September 1999, the veteran said that he was exposed to 
jet aircraft engine noise.  The VA examination report shows 
that the veteran's speech discrimination score in the right 
ear was 94 percent, and 88 percent in the left ear.  Air 
conduction testing showed that the veteran's pure tone 
thresholds averages were 13 in the right ear, and 20 in the 
left ear.  His specific scores were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
10
LEFT
20
15
25
20
20

The examiner diagnosed normal sensitivity and normal middle 
ear function bilaterally.

According to these results, the veteran's hearing acuity in 
the right ear is Level I, and in the left ear is Level II.  
See 38 C.F.R. § 4.85, Table VI.  Because of his scores on the 
September 1999 VA audiological examination, the criteria for 
a compensable evaluation for his bilateral hearing loss have 
not been met.  See Table VII.  As noted above, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned based on 
audiometric evaluation findings (Lendenmann, supra) and, in 
this case, the relevant results of the most recent 
audiological evaluation equates to a noncompensable 
evaluation under 38 C.F.R. § 4.85, Table VII.  The Board must 
therefore deny the claim for a compensable evaluation.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected hearing 
loss has resulted in any hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).



ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

The veteran claims that his regional enteritis and Reiter's 
syndrome are more disabling than currently evaluated.  He 
further asserts that his service-connected disabilities 
preclude his ability to engage in substantially gainful 
employment.  The relevant evidence is summarized below.   

A VA examination report from December 1998 reflects the 
veteran's history of having had an exploratory laparotomy 
performed in 1971, at which time the diagnosis for regional 
enteritis was rendered.  An ileal resection was performed on 
the veteran in 1974 or 1975.  The veteran, however, had not 
had any medications for the condition in the prior five to 
ten years.  The examiner said that the veteran had a stable 
appetite and weight.  The examiner further indicated that 
there was no indication of fever, chills, nausea, or 
vomiting, but there was a reported increase in the number of 
bowel movements.  The examiner concluded that the veteran's  
history and physical examination findings were consistent 
with a diagnosis of regional enteritis or Crohn's disease.

A VA examination report of September 1999 shows that the 
veteran had normal vital signs on physical examination, no 
lymphadenopathy, no skin rash, and no jugular venous 
distention.  The veteran reported that he had an increased 
number of bowel movements, which the examiner believed was 
either the result of fat malabsorption or a reactivation of 
Crohn's disease.  The examiner recommended that a colonoscope 
be performed, along with a procedure called a small bowel 
follow-through with measurement of residual small intestine.  
The veteran indicated that he was not interested in 
undergoing either of the procedures.

At another VA examination in September 1999, the veteran's 
weight was noted to fluctuate, but it was "essentially 
leveling off at the same weight" at the time of the 
examination.  There was no nausea or vomiting, but the 
veteran was subject to diarrhea, cramping abdominal pain, and 
multiple bowel movements per day.  The bowel actions were 
episodic with some incontinence and urgency.  On examination, 
the veteran did not exhibit any evidence of malnutrition, 
anemia, or other evidence of debility.  He was tender in the 
abdomen, but the abdomen was fundamentally soft.  There was 
no evidence of obstruction or any intraabdominal pathology.  
The examiner indicated that the veteran was in stable 
condition, and there was no exacerbation of Crohn's disease.

The Board further notes that a VA examiner in September 1999 
indicated that the veteran was unemployed at that time, but 
there was no opinion that the veteran was unemployable 
because of service-connected disabilities.  The examiner made 
a statement that the veteran was, however, incapacitated by 
the frequency of bowel actions and the cramping lower 
abdominal pain.  The veteran indicated that this was causing 
him to be unable to work.  The Board finds these statements 
to be equivocal, and they do not adequately clarify whether 
the veteran's service-connected disabilities are preventing 
him from obtaining or maintaining substantial employment.  No 
other medical opinion of record addressed whether the veteran 
is unable to sustain employment because of service-connected 
disabilities, including regional enteritis and Reiter's 
syndrome.  

The U.S. Court of Appeals for Veterans Claims has held that 
in the case of a TDIU claim, the duty to assist requires that 
the VA obtain an examination which includes an opinion as to 
what effect the veteran's service-connected disability has on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1999).  The record currently does not contain 
a medical opinion as to whether the veteran is, in fact, 
unemployable, and if so, medical evidence as to the cause of 
that unemployment.  In light of these considerations, the 
veteran should be afforded an examination that includes such 
an opinion.  As the veteran will be afforded a 
gastrointestinal examination for the purpose of addressing 
the employability question, the Board will defer appellate 
review of the claim for a rating in excess of 30 percent for 
regional enteritis. 

As to the claim for a rating in excess of 20 percent for 
Reiter's syndrome, the  service medical records show that the 
veteran was hospitalized for Reiter's syndrome with multiple 
joint involvement, including pain and limitation of motion of 
the lumbar spine, in February 1971.  An RO decision in 
October 1971 granted service connection and a 20 percent 
rating for Reiter's syndrome.  Although the veteran underwent 
several VA examinations in September 1999, his Reiter's 
syndrome was not evaluated.  There does not appear to be any 
medical evidence of record dated in recent years relating to 
his Reiter's syndrome.  The applicable criteria are based in 
part on the number of exacerbations experienced per year, in 
addition to degree of impairment of health as objectively 
supported by examination findings.  A review of the recent VA 
examination report shows that no findings were made regarding 
Reiter's syndrome, either favorable or unfavorable to the 
veteran's increased evaluation claim.  The Board finds that 
further development of the evidence is warranted, including 
providing the veteran with a contemporaneous VA examination.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Any recent treatment 
records should also be obtained. Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Accordingly, this case is remanded for the following action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for regional enteritis and 
Reiter's syndrome in recent years.  The 
RO should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA gastrointestinal examination to assess 
the current severity of his service-
connected regional enteritis and to 
address the question of whether that 
gastrointestinal disability precludes his 
ability to obtain or maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically note whether 
the veteran's history of intestinal 
resection is manifested by definite 
interference with absorption and 
nutrition, manifested by impairment of 
health objectively supported by 
examination findings, including definite 
weight loss.  The examiner should also 
provide an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
regional enteritis.  Any impairment due 
to nonservice-connected disabilities 
should be distinguished from the service-
connected disabilities, and the veteran's 
age should not be considered in any way.  
If certain symptoms cannot be 
distinguished from one disorder to 
another, it should be so indicated.

3.  The veteran should also be scheduled 
for a VA orthopedic examination.  The 
examiner should review the entire claims 
file before the examination, and perform 
all necessary tests and studies regarding 
the veteran's Reiter's disease.  The 
examiner should make specific findings 
regarding the nature and extent of 
Reiter's disease and its manifestations, 
to include whether it is currently 
manifested by any joint symptomatology or 
limitation of function (i.e., limitation 
of motion of any affected joint).  
If there is current joint pathology 
secondary to Reiter's syndrome, in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any joint pain claimed by the veteran and 
determined to be due to Reiter's syndrome 
is supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present due to Reiter's 
syndrome should be expressed as degrees 
of limitation of motion or ankylosis of 
the affected joint(s).  The examiner 
should clearly outline the rationale for 
any opinion expressed.

4.  After the above development has been 
completed, the RO should review the 
reports to ensure proper compliance and 
take immediate corrective action if  
needed.  The RO also is requested to 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  
Thereafter, the veteran's claims for 
increased ratings for regional enteritis 
and Reiter's syndrome, and his claim for 
a TDIU, should be readjudicated.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time in which 
to respond thereto before the case is 
returned to the Board.

5.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



